Citation Nr: 0433136	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  00-05 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to August 
1959.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which has 
been codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and still pending before VA on that date.  
See VAOPGCPREC 7-03.  Because the veteran's claim was pending 
at the RO in November 2000, the provisions of the VCAA are 
applicable to his claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he must show to prevail in a claim, what 
information and evidence he is responsible for providing, and 
what evidence VA will secure.  The RO has not provided any 
notice to the veteran informing him of the evidence required 
to substantiate his claim, or the relative responsibilities 
of the veteran and VA in developing that evidence.  The Board 
finds, therefore, that remand of the case is required.

The documents in the claims file indicate that the veteran 
changed his name following his separation from service, in 
that the service records have a different name for the 
veteran to whom the records pertain.  The file does not 
contain any explanation or evidence of the name change, or 
any verification that the records of service are those of the 
individual prosecuting this claim.

In addition, the veteran has submitted lay evidence of having 
been exposed to loud noise in service, in that he was on a 
ship's artillery crew.  As a lay person the veteran is 
competent to provide such evidence.  See Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (lay persons are competent to 
provide evidence of observable symptoms or events).  A 
December 1998 VA audiometric examination resulted in the 
finding that he has a bilateral hearing loss disability as 
defined in 38 C.F.R. § 3.385.  He testified during an August 
2004 hearing that he first noticed that he had difficulty 
hearing in 1985 or 1986, more than 25 years after he was 
separated from service.  He contends, however, that the 
hearing loss and tinnitus were caused by the in-service noise 
exposure.  VA has not fulfilled the duty to assist by 
obtaining a medical opinion regarding the claimed nexus 
between the hearing loss and tinnitus and the in-service 
noise exposure.  In addition, a VA examination is needed to 
resolve the nature and etiology of any low back and right leg 
disorders.

Accordingly, the appeal is remanded for the following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain an explanation 
of the name change and verification that 
the individual prosecuting the claim is 
the same to whom the service records 
pertain.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disorder, a right leg disorder, hearing 
loss, or tinnitus since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the veteran's treatment records from the 
VA medical center in Castle Point, New 
York, from 1984 to the present.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any low back 
disorder and/or right leg disorder.  The 
claims folder must be reviewed in 
conjunction with the examination.  In 
addition, the examiner must address the 
following:  For any back disability 
diagnosed is such at least as likely as 
not (a probability of 50 percent or 
greater) etiologically related to his 
claimed inservice injury?  Does the 
veteran have a right leg disorder?  If 
so, is such at least as likely as not (a 
probability of 50 percent or greater) 
etiologically related to a disease or 
injury in service?  The opinions should 
be based on a review of the medical 
evidence of record and sound medical 
principles.  

5.  The RO should schedule the veteran 
for an audiological examination in order 
to determine the nature and etiology of 
any hearing loss and tinnitus.  The 
claims folder should be reviewed in 
conjunction with the examination.  In 
addition, the following question should 
be addressed:  Is it at least as likely 
as not (a probability of 50 percent or 
greater) that hearing loss and/or 
tinnitus is etiologically related to in-
service noise exposure?  That opinion 
should also be based on review of the 
medical evidence of record and sound 
medical principles.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

